Exhibit 10.2

SIXTH AMENDED AND RESTATED

SENIOR PROMISSORY NOTE

 

$33,742,013.70

September 18, 2019

 

THIS SIXTH AMENDED AND RESTATED SENIOR PROMISSORY NOTE (“Note”) is entered into
and made effective as of September 18, 2019 (“Effective Date”), by and between
CALAVO GROWERS, INC., a California corporation (“Lender”), located at 1141-A
Cummings Road, Santa Paula, CA 93060, and FRESHREALM, LLC, a Delaware limited
liability company (“Borrower”), located at 34 N Palm St Suite 100, Ventura, CA
93001.

RECITALS

WHEREAS, on August 10, 2018, Borrower and Lender previously entered into that
certain Senior Promissory Note, as amended (collectively, the “Original Note”)
wherein Lender initially loaned to Borrower a total of Twelve Million Dollars
($12,000,000), and in connection with such loan, Lender received a
first-priority security interest in all of the assets and collateral of Borrower
pursuant to a Security Agreement by and between Lender and Borrower, dated
August 10, 2018 (“Original Security Agreement”).  Such Original Note has
subsequently been amended five (5) times, and under the most recent amendment,
dated as of September 11, 2019, Lender loaned to Borrower an additional Five
Hundred Thousand Dollars ($500,000) (the “Third Tranche”), which increased the
total principal due under the Original Note to Twelve Million Five Hundred
Thousand Dollars ($12,500,000);

WHEREAS, subsequent to the Original Note and prior to the Effective Date,
pursuant to a series of separate promissory notes (“Unsecured Notes”), the
individual principal amounts and dates of which are listed on the attached
Exhibit A, Borrower borrowed from Lender the total principal sum of Eighteen
Million One Hundred Thousand Dollars ($18,100,000) (the “Unsecured Debt”);

WHEREAS, collectively, the principal sum of the Original Note and the Unsecured
Debt, plus total accrued interest thereon, as of the Effective Date, is in the
total amount of Thirty-Two Million Six Hundred Forty-Two Thousand Thirteen
Dollars and Seventy Cents ($32,642,013.70) (the “Outstanding Loan Amount”), and
Borrower has requested from Lender an additional loan of One Million One Hundred
Thousand Dollars ($1,100,000) (the “Additional Loan Amount”);

WHEREAS, in addition to the Outstanding Loan Amount, Lender desires to loan
Borrower the Additional Loan Amount only if Lender is granted a security
interest in all of the assets of Borrower in connection with the Unsecured Debt
and the Additional Loan Amount; and

WHEREAS, pursuant hereto, Borrower and Lender desire to amend and restate the
Original Note collectively with its subsequent Five (5) amendments, to: (i)
include and maintain the principal, interest and security loaned and provided in
connection with the Original Note; (ii) evidence the prior Unsecured Debt and
incorporate herein into one secured loan; and (iii) provide for the borrowing
and loan of funds for the Additional Loan Amount under this Note in accordance
with the terms and conditions hereof.

TERMS AND CONDITIONS

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises,
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

FOR VALUE RECEIVED, Borrower hereby unconditionally promises to pay to the order
of Lender, the principal sum of Thirty-Three Million Seven Hundred Forty-Two
Thousand Thirteen Dollars and 



1

 




Seventy Cents ($33,742,013.70) (“Loan Amount”) together with interest thereon as
specified below, upon the terms and conditions set forth in this Note.

1.         FUNDING AND LOAN AMOUNT.

Lender shall fund to Borrower the Additional Loan Amount of One Million One
Hundred Thousand Dollars ($1,100,000) upon Lender’s receipt of this fully
executed Note and the accompanying Restated and Amended Security Agreement
(“Security Agreement”), a copy of which is attached hereto as Exhibit B.  The
Additional Loan Amount shall be used by Borrower for its working capital
requirements.  Without the prior written consent of Lender, no other amounts or
sums shall be advanced to Borrower by Lender under this Note other than the
Additional Loan Amount.  This Note does not extinguish the outstanding
indebtedness evidenced by Original Note or the Unsecured Debt and is not
intended to be a substitution or novation of the original indebtedness or
instruments evidencing the Original Note, which shall continue in full force and
effect, except as specifically amended and restated hereby.  Additionally, this
Note does not extinguish or modify Lender’s security interest in the assets of
Borrower pursuant to the Original Note and Original Security
Agreement.  Notwithstanding the foregoing, the terms and conditions of the
Unsecured Notes related to the Unsecured Debt shall be cancelled and replaced in
their entirety by the terms and conditions of this Note, and after the Effective
Date, Lender shall promptly deliver such cancelled Unsecured Notes to
Borrower.  As of the Effective Date, Borrower’s indebtedness as evidenced by
this Note is the Loan Amount of Thirty-Three Million Seven Hundred Forty-Two
Thousand Thirteen Dollars and Seventy Cents ($33,742,013.70), together with
interest thereon as hereinafter provided.  Borrower and Lender agree that the
principal indebtedness of the Original Note is hereby amended, restated and
replaced in its entirety with respect to the principal indebtedness evidenced by
this Note with the Loan Amount.

2.         PRIORITY, SECURITY, AND ADDITIONAL LOANS.

(a)        Borrower confirms and agrees that it has previously granted a
security interest to Lender in all of Borrower’s assets, and any payments and
obligations under this Note are secured by all of the assets of Borrower on a
first-priority basis as further described in the Security Agreement between
Lender and Borrower of even date herewith, and as evidenced by a UCC-1 filed
with the applicable governmental authorities.

(b)        Without the prior consent of Lender, and so long as there is no event
of Default, as defined below, hereunder or under the Security Agreement or other
documents signed by Borrower in connection with this Note, Borrower shall be
permitted to take on additional reasonable unsecured debt on a basis that is
subordinated to this Note that is not in excess of the sum of One Hundred
Thousand Dollars ($100,000)(“Unsecured Debt Limit”) in the aggregate on an
annual basis (otherwise, the prior written approval of Lender shall be
required), issue additional investor and/or employee equity, manage its supply
chain and customer cash flows in accordance with prudent standards, and
otherwise operate its business in accordance with its limited liability company
operating agreement, so long as such actions are reasonably expected to be
serviced by Borrower’s business operations and individually or in the aggregate
are not reasonably expected to interfere with Borrower’s ability to perform its
obligations hereunder.  The actions of Borrower permitted pursuant to this
paragraph must be approved in advance by Borrower’s board of directors.

(c)        In the event Lender loans any additional amounts (“Additional
Amounts”) to Borrower in the future, which shall be in Lender’s sole and
absolute discretion, the terms and conditions of such loan or indebtedness shall
be the same, substantially similar to, or more favorable to Lender than, the
applicable terms and conditions of this Note, and for all such new or additional
indebtedness, Lender shall be granted a security interest in the assets of
Borrower pursuant to the Security Agreement.

(d)        In addition to being a creditor of Borrower, Lender is also currently
a limited liability company member and has an equity ownership interest in
Borrower.  As of the date hereof, the parties are contemplating,





2

 




in Lender’s sole and absolute discretion, that Lender make an additional capital
investment in Borrower  (the “Capital Investment”) for a to-be-determined amount
along with other existing limited liability company members (“Members”) in
Borrower wherein Borrower will attempt to raise up to Seven Million Dollars
($7,000,000) from the Members, collectively, referred to herein as the “Capital
Call Round”.  In the event Lender decides to make such Capital Investment in its
discretion, the (i) Third Tranche amount of Five Hundred Thousand Dollars
($500,000); (ii) the Additional Loan Amount hereunder; (iii) or any other
Additional Amounts loaned by Lender to Borrower in its discretion subsequent to
the Effective Date; or (iv) any portion of any of the aforementioned three items
(collectively, the “Eligible Funds”), at the option of Lender, may be applied
and credited towards the total Capital Investment to be made by Lender, if any,
in or to Borrower pursuant to the Capital Call Round.  Some or all of such
Eligible Funds, in the sole and absolute discretion of Lender, may be converted
into additional equity ownership in Borrower and limited liability company Units
(as defined in Borrower’s Limited Liability Company Agreement) based on the
determined price per Unit pursuant to the Capital Call Round, in which case, the
principal amount due under the Loan Amount, if applicable, shall be reduced
proportionately as a result of such conversion of debt into equity; however,
regardless of whether or not the Eligible Funds are converted into equity Units
of Borrower or remain as debt, Lender, in its sole and absolute discretion, may
apply and credit the Eligible Funds already loaned to Borrower towards any
amounts to be provided by Lender to Borrower pursuant to the Capital Call
Round.  For example purposes only and for clarification and avoidance of doubt,
in the event Lender intended to make a Capital Investment in Borrower of Nine
Hundred Thousand Dollars ($900,000) pursuant to the Capital Call Round, and
Lender decided to apply and credit the Third Tranche amount to such Capital
Investment, but the amount of the Third Tranche was to remain as debt pursuant
to this Note and the Loan Amount, Lender would then only provide additional
funds to Borrower of Four Hundred Thousand Dollars ($400,000) for the remaining
portion under the Capital Investment, and under such example, Lender would
receive Member Units representing equity interests in Borrower for only the Four
Hundred Dollars ($400,000) and not the total Capital Investment amount of Nine
Hundred Thousand Dollars ($900,000).  In the event some or all of the Eligible
Funds remain as a loan from Lender to Borrower, whether or not Lender decides to
apply and credit such Eligible Funds to the Capital Investment under the Capital
Call Round, Borrower shall continue to be obligated to Lender under the terms
and conditions of this Note or under any other applicable debt instrument or
evidence of indebtedness.  For purposes of clarification and avoidance of doubt,
under no circumstances shall Lender be obligated or required to make a Capital
Investment or any other type of investment or commitment of funds to Borrower
under the proposed Capital Call Round, and any such Capital Investment, other
type of investment or commitment of funds by Lender to Borrower in connection
with such proposed Capital Call Round or otherwise, shall be in Lender’s sole
and absolute discretion.

(e)        Any default under any other loan undertaken by Borrower shall
constitute a Default under this Note and allow Lender to take all actions and
remedies permitted under this Note and under law and equity for such Default
under this Note, including, without limitation, acceleration of the amount due
hereunder.

(f)        For purposes of clarification, as described in the Original Note
under the Section entitled “Priority, Security, and Additional Loans”, as a
result of and pursuant to the terms hereof, Borrower shall no longer be
permitted to incur additional indebtedness up to an aggregate of Two Million
($2,000,000) of additional debt that is senior to the Original Note; rather,
with respect to Borrower incurring additional debt, Borrower shall be subject to
the terms hereof and the Unsecured Debt Limit.

3.         INTEREST.

Interest shall accrue on the principal balance of this Note beginning from the
date of this Note first stated above until this Note is fully paid at the rate
of ten percent (10%) per annum.  Accrued, but unpaid interest, shall be due and
payable on the Maturity Date (defined below).  In the event of any failure to
pay any installment of principal or interest under this Note when due, or after
the occurrence of any other Default, as





3

 




defined below, until this Note is paid in accordance with its terms, interest
shall continue to accrue on the principal balance of this Note.

4.         PAYMENT OF PRINCIPAL; MATURITY DATE

(a)        Except as otherwise provided in Section 4(b) below, the entire
principal balance of this Note, including all interest thereon, shall be due and
payable and paid in full on October 31, 2019 (the “Maturity Date”) and no
payments shall be due hereunder until the Maturity Date; provided, however, that
at its sole and absolute discretion, Lender may elect in writing to extend the
Maturity Date until a date specified in writing by Lender, but no later than
November 1, 2020, with interest continuing to accrue at the rate described
herein.

(b)        As discussed herein, Borrower is contemplating pursuing a Capital
Call Round where in addition to Lender making a potential Capital Investment in
Borrower, whether as debt or equity, the other Members of Borrower may make a
capital contribution to Borrower on the terms of the Capital Call Round in the
sole discretion of the individual Members.  The following Members in Borrower
own a majority of the equity interests and Member Units in Borrower: Lender, Lee
Cole, Ken Catchot, and Stephen Hollister (collectively, the “Majority Equity
Holders”), and may also participate in such Capital Call Round in their
respective and individual discretion.  In the event the Borrower offers the
Capital Call Round to the Members on terms to be determined in the future, the
Majority Equity Holders, if they decide to do so in their sole and absolute
discretion, will make their own individual capital contributions by October 23,
2019, and the remaining Members, if they decided to do so in their discretion,
will make their own individual capital contributions by December 15, 2019.  In
the event all of the Majority Equity Holders make a capital contribution under
the Capital Call Round in an amount equal to or greater than their respective
limited liability company equity ownership percentages in Borrower with respect
to the total amount of the Capital Call Round (such ownership percentages to be
determined as of the date such Majority Equity Holders make their capital
contributions), then the Maturity Date defined hereunder shall be extended to
and become November 1, 2020.

5.         PREPAYMENT.

Borrower may prepay this Note in full or in part, without premium or penalty,
upon not less than ten (10) days’ prior written notice to Lender.  All payments
received hereunder shall be applied first to any accrued but unpaid interest and
the remainder to the unpaid principal balance.  No prepayment permitted
hereunder shall affect the obligation of Borrower to pay any amounts still owing
as provided hereunder.

6.         APPLICATION OF PAYMENTS.

All payments hereunder shall be first applied to accrued but unpaid interest
hereunder, and the remainder, if any, shall be applied to the principal balance
of this Note.

7.         DEFAULT.

(a)        Each of the following shall constitute an event of default (referred
to herein as an “Event of Default” or “Default”) under this Note by Borrower:

(i)         Failure to make any payment of principal or interest when due under
this Note or any breach by Borrower of any other covenant contained in this
Note, which failure is not cured within five (5) business days after written
notice thereof from Lender to Borrower;

(ii)       Any breach by Borrower of any of the terms or provisions of this Note
or the Security Agreement or any breach by Borrower of any of the
representations, warranties or covenants contained in this Note or the Security
Agreement;





4

 




(iii)      Any default under the Security Agreement executed by Borrower in
connection with this Note and any default under any additional promissory note,
security agreement, or other loan agreement executed by Borrower in favor of
Lender;

(iv)       Any default under any other loan or note made by Borrower to any
third party;

(v)        The bankruptcy of Borrower or the filing of any bankruptcy petition
by Borrower or the insolvency of Borrower or the making by Borrower of an
assignment for the benefit of creditors or the admission by Borrower in writing
of its inability to pay its debts generally as they become due, or the taking of
action by Borrower in furtherance of any such action, provided, however, that in
the case of an involuntary bankruptcy petition filed against Borrower, the same
is not dismissed within thirty (30) calendar days; or the appointment of a
receiver, custodian or trustee with respect to all or any part of Borrower's
property or assets, where possession is not restored to Borrower within thirty
(30) calendar days;

(vi)       Borrower commences any proceeding for the reorganization, arrangement
or readjustment of its debts in any jurisdiction; and

(vii)     Commencement of the dissolution or liquidation of Borrower.

(b)        The principal balance of this Note and all interest thereon shall
become automatically due and payable without notice or demand if a petition is
filed by or against Borrower under the United States Bankruptcy Code or the
bankruptcy code of any state.

8.         REMEDIES UPON DEFAULT

Upon the occurrence of any Default or Event of Default, without limitation and
in addition to any other rights or remedies available to Lender under applicable
law, this Note or otherwise: (i) the entire principal balance and all accrued
interest shall, at the option of Lender, become due and payable upon demand;
(ii) Borrower shall also pay all reasonable costs of collection incurred by
Lender and/or any other reasonable costs incurred by Lender in connection with
the enforcement of this Note, including, without limitation, reasonable
attorneys' fees, whether or not suit is filed or legal proceedings are
commenced; and (iii) Lender shall also be entitled to exercise its right and
remedies under the Security Agreement upon the occurrence of any Default or
Event of Default.  Failure by Lender to enforce any remedy granted to it
hereunder shall not excuse any Default under this Note.

9.         ADDITIONAL COVENANTS.

(a)        Without Lender’s prior written consent, Borrower shall not, and shall
not permit any wholly-owned subsidiary of Borrower, to incur after the Effective
Date any indebtedness or other obligation or grant any lien or security interest
on any of its property, except, in each case, as specifically permitted under
the terms of this Note and the following (each a “Permitted Item”):

(i) liens granted to Lender pursuant to the Original Security Agreement or to be
granted pursuant to the Security Agreement referenced herein;

(ii) the Wells Fargo Liens (as defined below;

(iii) unsecured corporate credit cards issued to Borrower’s employees for
travel, entertainment and corporate purchases, and in the aggregate, the credit
balances of such cards not to exceed Twenty-Five Thousand Dollars ($25,000);





5

 




(iv) the letter of credit (“Letter of Credit”) in the approximate amount of
Three Hundred Thirty Nine Thousand Dollars ($339,000) in lieu of a real estate
deposit currently issued to the landlord of Borrower’s New Jersey plant secured
by a restricted money market fund at Chase Bank, but such Letter of Credit shall
not exceed the total amount of Three Hundred Fifty Thousand Dollars ($350,000)
without the prior written consent of Lender; and

(v) unsecured debt associated with the financing of insurance premiums not to
exceed in the aggregate One Hundred Twenty Thousand Dollars ($120,000); however,
such debt financing shall not become secured debt in the assets of Borrower
without the consent of Lender.

(b)        In addition, Borrower shall not, without Lender’s prior written
consent, pay any dividend or other amount (excluding any mandatory payments
related to tax obligations required under the limited liability company
operating agreement of Borrower, if applicable) on account of any equity
interest of Borrower, including any dividend or distribution in respect thereof
or any payment in purchase, redemption, retirement or other acquisition thereof.

(c)        Borrower additionally agrees that it shall not enter into any merger
or sale of substantially all of its assets or equity interests in any case in
which the consideration for such transaction does not provide immediate cash
proceeds that are sufficient to pay off the remaining principal and accrued
interest on this Note without Lender’s prior written consent, which consent may
be withheld in the sole and absolute discretion of Lender and which consent
shall be in addition to and separate from Lender’s vote as a member of
Borrower’s board of directors.  Borrower shall, upon the closing of any such
transaction, immediately pay to Lender all of the remaining principal and
interest (and all costs of collection) then due and owing, and such payment
shall be a condition of the closing of the transaction.

(d)        Borrower shall use the proceeds of this Note for the operation of its
business in accordance with its limited liability company operating agreement.

(e)        Borrower acknowledges and agrees that Lender was specifically asked
by Borrower to make the loan and amounts due under this Note, and with respect
to this Note and the repayment thereof, Borrower, for itself and its successors
and assigns, and each endorser, co-obligor, surety and guarantor thereof, waives
any claim, cause of action, liability, loss or damages (including but not
limited to, any claims for breach of any fiduciary duties, rescission or setoff)
the Borrower may claim or have against Lender in connection with Lender’s
enforcement for repayment of the Note by the Borrower, including, but not
limited to, any claims resulting from the Lender’s position as a limited
liability company member in Borrower.  Lender’s right for repayment of the Note
by Borrower, and all remedies related thereto, are absolute and unconditional.

10.       BORROWER’S REPRESENTATIONS AND WARRANTIES.

Borrower hereby represents and warrants to Lender as follows, which
representations and warranties shall survive the execution and delivery of this
Note:

(i)         Borrower is a limited liability company duly formed and validly
existing under the laws of the State of Delaware and qualified to do business in
the State of California, and Borrower has the requisite power to own its
properties and assets and to enter into and perform its obligations under this
Note;

(ii)       This Note has been duly authorized by all necessary action on the
part of Borrower;

(iii)      This Note constitutes the legally valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms;





6

 




(iv)       The execution and delivery by Borrower of this Note, the consummation
of the transactions contemplated hereby, and the performance of the terms and
conditions hereof by Borrower, do not conflict with, result in a breach of or
constitute a default under, any of the terms, conditions or provisions of (i)
the organizational documents of Borrower; (ii) any order, writ, judgment or
decree by which Borrower is bound or to which it is a party; (iii) any law,
rule, regulation or restriction of any governmental authority or agency
applicable to Borrower; or (iv) any contract, commitment, indenture, instrument
or other agreement by which Borrower is bound or to which Borrower is a party;

(v)        No consent or authorization of, filing with or other act by or in
respect of any governmental authority, bureau or agency is required to be
obtained or made by Borrower in connection with the execution, delivery and
performance of this Note;

(vi)       Borrower has not granted a security interest in any of its assets or
Collateral (as defined in the Security) to any person or entity other than
Lender,  and Wells Fargo Vendor Financial Services, LLC (UCC Financing Statement
Nos. 20172560644 and 20172560685) for the equipment lease of two floor scrubbers
each with an approximate value of Twenty-Eight Thousand Dollars ($28,000) to
Thirty Three Thousand Dollars ($33,000) (collectively referred to herein as the
“Wells Fargo Liens”).

11.       RELEASE OF ANY KNOWN OR UNKNOWN CLAIMS

In consideration for Lender providing the Loan Amount to Borrower, Borrower
hereby releases Lender and its employees, officers, directors, shareholders,
managers, partners, members, attorneys, accountants, agents, representatives,
trustees, successors, assigns, and affiliated persons or entities from any and
all claims or legal actions Borrower has or may have against Lender of any type
up to and including the Effective Date, whether known or unknown, suspected or
unsuspected.  As a result of this release intended to cover any and all claims
whether known or unknown, Borrower waives all rights under California Civil Code
§ 1542 which provides:

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

12.       COST OF LITIGATION

In addition to and aside from any remedies in an Event of Default described
under Section 8, if any legal proceeding is brought arising out of or in
connection with this Note or as to the meaning, effect, performance, enforcement
or any other issue in connection with this Note, the successful or prevailing
party shall be entitled to recover its reasonable attorneys' fees and other
costs incurred in such proceeding(s), in addition to any other relief to which
it may be entitled.

13.       UNCONDITIONAL OBLIGATION.

All payments under this Note shall be made without setoff, counterclaim or
deduction of any kind.  Any amount owing by Borrower to Lender shall not be
reduced in any way by any outstanding obligations of Lender to Borrower, whether
such obligations are monetary or otherwise.  Borrower shall, upon any request by
Lender, cooperate fully in the preparation, execution, acknowledgment, delivery
and recording of any agreements, instruments, memoranda or documents reflecting
or in furtherance of any of the transactions contemplated by this Note or the
Security Agreement.  All amounts due under this Note shall be payable to Lender,
in lawful





7

 




money of the United States of America, in currently available funds at the
address for Lender set forth above (or to such other person or at such other
place as Lender may from time to time designate in writing), without notice,
demand, offset, deduction or setoff.  In no event shall any such amounts be
reduced by any other provision of this Note or otherwise for sums payable by
Lender to Borrower or to any affiliate of Borrower.

14.       TIMING.

Time is of the essence in the payment of this Note.

15.       GOVERNING LAW.

This Note shall be governed by, interpreted under, and construed and enforced in
accordance with the internal laws, and not the laws pertaining to conflicts or
choice of laws, of the State of California considered to be made and performed
wholly within the State of California.

16.       NOTICES.

All notices, requests, demands and other communications called for or
contemplated hereunder shall be in writing and shall be deemed to have been duly
given when:  (a) personally delivered; (b) seven (7) days after having been
mailed by United States certified mail, postage prepaid, return receipt
requested; (c) two (2) days following delivery by an overnight courier service
properly addressed to the receiving party and confirmed as having been delivered
by such overnight courier service; or (d) upon acknowledgment of facsimile
transmission immediately following correct dispatch.  All notices, requests,
demands and other communications provided for hereunder shall be in writing and,
if to Borrower, addressed to it at the address specified on the first page of
this Note, or if to Lender, addressed to the address of Lender specified on the
first page of this Note; or, in each case, at such other address as may
hereafter be designated by the applicable party in a notice to the other party
complying with this Section.

17.       BINDING EFFECT; NO ASSIGNMENT

This Note shall be binding upon Borrower and its successors, assigns and legal
representatives, and shall inure to the benefit of Lender and its heirs, legal
representatives, successors, endorsees and assigns.  Borrower may not assign
this Note, or assign or delegate any of its rights or obligations, without
Lender’s prior written consent in each instance.  Lender in its sole discretion
may transfer this Note, and may sell or assign participations or other interests
in all or any part of this Note, all without notice to or the consent of
Borrower.

18.       AMENDMENT; SEVERABILITY; REPRODUCTION OF NOTE.

Any amendment of this Note must be in writing and signed by the party against
whom enforcement is sought.  Unenforceability of any provision hereof shall not
affect the enforceability of any other provision, and any provision determined
by a court of competent jurisdiction to be invalid or unenforceable shall be
limited to the extent required to make it valid and enforceable, or, if
required, severed from this Note, and all other provisions shall remain in full
force and effect.  A photographic or other reproduction of this Note may be made
by Lender, and any such reproduction shall be admissible in evidence with the
same effect as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence.

19.       NO WAIVER BY LENDER.

No waiver by Lender of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by Lender.  No acceptance by Lender
of one or more late or partial payments hereunder from Borrower, nor any failure
to exercise, or delay in exercising, any right, remedy, power, or privilege
arising from





8

 




this Note by Lender shall operate or be construed as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power, or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power, or privilege of Lender.  A waiver on any one
occasion by Lender shall not be construed as a waiver of any right or remedy on
any future occasion.

20.       WAIVERS BY BORROWER.

Borrower hereby waives presentment, dishonor, notice of dishonor and protest,
and consent to any and all extensions, renewals, substitutions and alterations
of any of the terms of this Note and any other documents related hereto and to
the release of or failure by Lender to exercise any rights against any party
liable for or any property securing payment thereof.

21.       FACSIMILES; COUNTERPARTS

This Note may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  The reproduction of signatures to this Note by means of a facsimile
or e-mail scanning device shall be treated as though such reproductions are
executed originals.

22.       INJUNCTIVE RELIEF

Borrower acknowledges that a breach by Borrower of any of the provisions of this
Note will cause Lender great and irreparable harm and that Lender shall be
entitled to injunctive and other equitable relief to prevent a breach or
threatened breach of any such provision, in addition to any other remedies
Lender may have, and that the provisions of this Note shall be specifically
enforceable against Borrower in accordance with their terms.

23.       FURTHER ASSURANCES

Borrower, at its sole cost and expense, will execute and deliver such further
documents or instruments, and provide such additional or updated information as,
in each case, Lender may reasonably require to obtain the full benefits of this
Note, including, without limitation, all remedies described herein.

24.       EXCESSIVE CHARGES

Interest may not accrue under this Note in excess of the maximum interest rate
allowed by applicable law.  If Lender receives interest payments at an interest
rate in excess of the maximum interest rate allowed by applicable law, then the
excess amount will be treated as being received on account of, and will
automatically reduce, the principal amount then-outstanding under this Note, and
if such excess amount exceeds the principal amount then-outstanding under this
Note, then Lender will refund to Borrower the amount by which such excess
exceeds the principal amount then-outstanding under this Note.





9

 




25.       JURY TRIAL; JURISDICTION.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF, BASED ON OR PERTAINING TO THIS NOTE OR ANY OTHER RELATED DOCUMENT. FOR
BORROWER AND ITS PROPERTY, BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING IN
VENTURA COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF CALIFORNIA (AND ANY APPELLATE COURT FROM SUCH COURTS) IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE. BORROWER HEREBY WAIVES ANY
OBJECTION TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT COURT.

(Please Proceed to Next Page for Signatures)

 

 



10

 




IN WITNESS WHEREOF, Borrower and Lender have caused this Sixth Amended and
Restated Senior Promissory Note to be executed as of the date first written
above.

BORROWER:

 

 

 

FRESHREALM, LLC

 

 

 

 

 

By:

/s/ Michael Lippold

 

Name:

Michael Lippold

 

Title:

Chief Executive Officer

 

 

 

LENDER:

 

 

 

CALAVO GROWERS, INC.

 

 

 

 

 

By:

/s/Lecil Cole

 

Name:

Lecil Cole

 

Title:

Chief Executive Officer

 

 

 (Signature Page to Sixth Amended and Restated Senior Promissory Note)

 

 



 




EXHIBIT A

UNSECURED NOTES

Immediately prior to the Effective Date, the following is a list of the
Unsecured Debt and corresponding Unsecured Notes by and between Borrower and
Lender wherein Lender did not have a security interest in favor of Lender in the
assets and collateral of Borrower with respect to the principal amounts and
interest accrued thereon for such Unsecured Debt

1.  Promissory Note dated February 2019, in the amount of $7,500,000.

2.  Promissory Note dated March 4 2019, in the amount of $1,500,000.

3.  Promissory Note dated March 22 2019, in the amount of $1,700,000.

4.  Promissory Note dated April 29, 2019, in the amount of $1,000,000.

5.  Promissory Note dated May 17,2019, in the amount of $1,250,000.

6.  Promissory Note dated May 31, 2019, in the amount of $900,000.

7.  Promissory Note dated June 11, 2019, in the amount of $1,000,000.

8.  Promissory Note dated June 28, 2019, in the amount of $850,000.

9.  Promissory Note dated July 17, 2019, in the amount of $700,000.

10.  Promissory Note dated July 31, 2019, in the amount of $700,000.

11.  Promissory Note dated August 14, 2019, in the amount of $500,000.

12.  Promissory Note dated August 29, 2019, in the amount of $500,000.

TOTAL PRINCIPAL: $18,100,000 (*not including interest accrued thereon).





2

 




EXHIBIT B

RESTATED AND AMENDED SECURITY AGREEMENT

BY AND BETWEEN CALAVO GROWERS, INC. AND FRESHREALM, LLC

DATED SEPTEMBER 18, 2019

(Please See Attached Document)

 

3

 

